          Case 3:20-cv-01357-JSC Document 16 Filed 05/21/20 Page 1 of 6




 1   JAMIR DAVIS, ESQ. SBN 98041 – PRO HAC VICE
 2   J. DAVIS LAW FIRM, PLLC
     106 WINGING WAY UNIT C
 3   COVINGTON, KY 41011
     TELE: 859-750-5033
 4   JDAVISLAWKY@GMAIL.COM
 5
     MICHAEL R. SEVILLE, ESQ. SBN 278164
 6   CURTIS L. BRIGGS, ESQ. SBN 284190
     SEVILLE BRIGGS, LLP
 7   3330 GEARY BLVD. 3RD FLOOR, EAST
 8   SAN FRANCISCO, CA 94118
     TELE: 415-324-8733
 9   MICHAEL@SEVILLEBRIGGS.COM
     CURTIS@SEVILLEBRIGGS.COM
10
11   ATTORNEYS FOR PLAINTIFF

12   RAYMOND ROLLAN, ESQ. SBN 304548
     Deputy City Attorney
13   Fox Plaza
     1390 Market Street, 6th Floor
14   San Francisco, CA 94102
     TELE: 415-554-3888
15   Raymond.rollan@sfcityatty.org

16   Attorneys for Defendant

17
18                              UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20
21   DACARI SPIERS,                            Case No. 20-cv-01357-JSC

22            Plaintiff,                       JOINT INITIAL CASE MANAGEMENT
                                               STATEMENT
23   vs.
                                               Date: May 28, 2020
24   CITY AND COUNY OF SAN                     Time: 1:30 p.m.
     FRANCISCO; DOES 1-50, INCLUSIVE           Courtroom: E, 15th Floor
25                                             San Francisco, California
              Defendants.                      Judge: Hon. Jacqueline Scott Corley
26
27   //

28


     Joint Case Management Statement       1                         20-cv-01357-JSC
       Case 3:20-cv-01357-JSC Document 16 Filed 05/21/20 Page 2 of 6




 1           This Joint Case Management Statement is submitted pursuant to Civil Local Rule 16-9
 2   and the Standing Order for All Judges in the Northern District of California jointly by Plaintiff
 3   Dacari Spiers (“Plaintiff”) and by Defendant City and County of San Francisco (“Defendant”).
 4           1.      JURISDICTION AND SERVICE
 5           Jurisdiction: Plaintiff’s complaint invokes federal question jurisdiction by suing for
 6   damages under 42 U.S.C. 1983. Plaintiff and Defendant agree that this Court has personal
 7   jurisdiction over the Defendant and that venue in the Northern District of California is proper
 8   proper under 28 U.S.C. §§ 1391(b)(1) and (b)(2).
 9           Service: Defendant was served and filed an Answer with this Court on May 1, 2020.
10           2.      FACTS
11           Plaintiff’s Factual Allegations:
12           Plaintiff alleges that on the night of October 6, 2019, Plaintiff, his girlfriend, and his
13   cousin were at a restaurant in Pier 39 in San Francisco, CA. Plaintiff’s girlfriend had her wallet
14   stolen, at some point during the night, and the three were returning to their car. Plaintiff was
15   consoling his girlfriend, when San Francisco police officers suddenly arrived and without notice
16   or justification, began beating Plaintiff with their department issued batons. Plaintiff was struck
17   multiple times, did not resist, and suffered severe injuries to his legs, arms, and body.
18           Plaintiff was transported to Saint Francis Memorial Hospital in San Francisco, where he
19   underwent surgery on his left leg and arm to repair badly broken bones, with his wrist requiring

20   metal pins being placed in the extremity to hold the shattered bone together. While in the

21   hospital, on multiple occasions, San Francisco police officers and other agents of the City and

22   County entered Plaintiff’s room and harassed and attempted to intimidate Plaintiff. In addition,

23   officers filed a fraudulent warrant seeking a restraining order on Plaintiff so that he would not be

24   able to see his girlfriend while he recovered in the hospital. Plaintiff was forced to endure pain

25   and suffering without the companionship of his girlfriend after the order was served.

26           To date, the San Francisco Police Department has refused to provide any information

27   about the incident, defying Freedom of Information Requests and several communications from

28   Plaintiff’s attorneys.



     Joint Case Management Statement                2                             20-cv-01357-JSC
       Case 3:20-cv-01357-JSC Document 16 Filed 05/21/20 Page 3 of 6




 1            Defendant’s Statement:
 2            On October 6, 2019 at approximately 9:07 p.m., SFPD officers responded to a call stating
 3   that a black male adult with dread locks, who was wearing a black jacket and black pants
 4   appeared to be choking a light complected black female adult at or near the Pier 39 public
 5   parking garage located at Powell and Beach Streets.
 6            Upon arrival, SFPD Officers Martinez and Stangel located two individuals, Plaintiff
 7   Dacari Spiers (“Plaintiff”) and Breonna Richard, who matched the description provided by the
 8   911 caller. Officer Martinez instructed Plaintiff to step away from the woman, but Plaintiff did
 9   not comply. Instead, Plaintiff placed his hands on Officer Martinez and pushed him back several

10   times.

11            As a result, the officers had no other choice but to use force in order to subdue Plaintiff.

12   Plaintiff actively resisted throughout the entire incident. Plaintiff was ultimately detained and

13   received treatment at St. Francis Hospital. Defendants deny using excessive force.

14            Based on the information provided by the 911 caller regarding the assault, SFPD officers

15   obtained an emergency protective order between Plaintiff and Ms. Richard. The officers served

16   this document on Plaintiff while he was at St. Francis Hospital.

17                   Disputed Factual issues:

18            Defendant disputes Plaintiff’s allegations related to liability and damages. Defendant

19   disputes that the force used was unreasonable.

20            3.     LEGAL ISSUES

21            None at this time, outside of the allegations and causes of action in the Complaint and the

22   denials and defenses contained in the Answer.

23            4.     MOTIONS

24            None at this time.

25            5.     AMENDMENT OF PLEADINGS

26            None at this time, though Plaintiff intends to Amend the Complaint once the identities of

27   the officers who were present during the incident giving rise to this complaint is determined,

28   once the identities of the officers and/or agents who entered Plaintiff’s hospital room is



     Joint Case Management Statement                3                            20-cv-01357-JSC
       Case 3:20-cv-01357-JSC Document 16 Filed 05/21/20 Page 4 of 6




 1   determined, and once the identities of the officers and/or agents who authored and supplied a
 2   superior court judge with false information relating to an alleged domestic violence incident
 3   leading to a restraining order being issued, is determined.
 4           6.      EVIDENCE PRESERVATION
 5           Counsel for the filing parties have each reviewed the Northern District of California ESI
 6   Guidelines and have agreed to take all necessary steps to preserve all documents, electronic or
 7   otherwise, related to this matter.
 8           7.      DISCLOSURES
 9           The filing parties will comply with the initial disclosure requirements of FRCP 26 and
10   have agreed to May 21, 2020 as the deadline.
11           8.      DISCOVERY
12           No discovery has occurred yet. The filing parties do not believe a discovery conference
13   is necessary at this time.
14           9.      CLASS ACTION
15           This is not a class action.
16           10.     RELATED CASES
17           None.
18           11.     RELIEF
19           Plaintiff seeks general monetary damages, special damages, punitive and exemplary
20   damages, attorney’s fees, and statutory damages as allowed by law.
21           Defendant:
22           Defendant contends that Defendant did not violate Plaintiff’s rights and that Plaintiff is
23   not entitled to any relief. Thus, Defendant seeks a judgment in its favor.
24           12.     SETTLEMENT AND ADR
25           The filing parties have agreed to an early settlement conference with the Honorable Judge
26   Joseph C. Spero to be held in late July or early August.
27           13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
28


     Joint Case Management Statement               4                            20-cv-01357-JSC
       Case 3:20-cv-01357-JSC Document 16 Filed 05/21/20 Page 5 of 6




 1          The filing parties have consented to have a magistrate judge hear this case for all
 2   purposes.
 3          14.     OTHER REFERENCES
 4          Other references are not appropriate at this time.
 5          15.     NARROWING OF ISSUES
 6          At this time, narrowing the issues is not necessary. The issues may be narrowed or
 7   disposed of by motions for summary judgment/partial summary judgment.
 8          16.     EXPEDITED TRIAL PROCEDURE
 9          At this time, the case does not appear to be the type of case that could be appropriately
10   handled under the Expedited Trial Procedure of General Order No. 64, Attachment A.
11          17.     PRETRIAL SCHEDULE AND TRIAL DATE
12                  a. Initial Disclosures: May 21, 2020
13                  b. Cut-off of non-expert Discovery: January 11 , 2021
14                  c. Mid-Status Discovery Conference: October 29, 2020
15                  d. Expert Witnesses: Disclosure: February 9, 2021; Rebuttal: March 9, 2021;
16                      Completion: March 23, 2021
17                  e. Dispositive Motions: April 19, 2021
18                  f. Pretrial Conference: June 2, 2021
19                  g. Trial: July 12, 2021
20
21          18.     TRIAL
22          This will be a Jury Trial and the filing parties believe the trial will last 12-15 days.
23          19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
24          As of this date, there are no such interests to report.
25          20.     GUIDELINES FOR PROFESSIONAL CONDUCT
26          Counsel for the filing parties have reviewed the Guidelines for Professional conduct for
27   the Northern District.
28          21.     OTHER MATTERS



     Joint Case Management Statement               5                             20-cv-01357-JSC
       Case 3:20-cv-01357-JSC Document 16 Filed 05/21/20 Page 6 of 6




 1            The filing parties request that the Court schedule a Case Management Conference
 2   following an early settlement conference.
 3
 4   Dated:          May 21, 2020                 J DAVIS LAW FIRM, PLLC
 5
 6                                                By: /s/ Jamir Davis
 7                                                    JAMIR DAVIS
                                                       Attorney for Plaintiff
 8
                                                       DACARI SPIERS
 9
10
11
     Dated:          May 21, 2020                 DENNIS J. HERRERA
12                                                City Attorney
13                                                MEREDITH B. OSBORN
                                                  Chief Trial Deputy
14                                                RAYMOND R. ROLLAN
15                                                Deputy City Attorney
16                                                By: /s/ Raymond R. Rollan___________
                                                      RAYMOND ROLLAN
17
18                                                Attorneys for Defendant
                                                  CITY AND COUNTY OF SAN FRANCISCO
19
20
21
22
23
24
25
26
27
28


     Joint Case Management Statement             6                          20-cv-01357-JSC
